Edwin ft. Lynde, J.
Motion to dismiss summons for failure to conform to sections 11 and 12 of the Nassau County District Court Act (L. 1955, ch. 736). The summons indicated the street addresses of plaintiff and the office of the clerk of the court, hut failed to indicate the town or village in which such street addresses were located.
An examination of the summons indicates that same is defective in two respects: first, it does not clearly indicate the address of the clerk of the court, and second, the address of the plaintiff is not sufficient to identify his place of residence.
Accordingly, the court did not secure jurisdiction of the matter and the summons is dismissed.
Submit order.